DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest an electronic device, comprising: a casing having an opening; a speaker enclosure disposed within the casing to enclose a speaker, the speaker enclosure being in communication with the opening of the casing and divided into a first speaker compartment and a second speaker compartment by a partition plate disposed corresponding to the opening of the casing, so that the opening of the casing is in communication with the first speaker compartment and the second speaker compartment respectively; and at least one actuating and sensing module disposed within the first speaker compartment, the speaker being disposed within the second speaker compartment, the actuating and sensing module comprising a fluid transportation device, a sensor and a substrate, wherein the sensor is arranged adjacent to the fluid transportation device, and the sensor and the fluid transportation device are disposed on a same surface of the substrate, and a fluid channel is arranged between the fluid transportation device and the substrate, wherein the fluid transportation device is driven to transport a fluid from outside the casing into the first speaker compartment through the opening of the casing, so that the fluid is transported to the sensor through the fluid channel by the fluid transportation device and sensed by the sensor.  The closest prior art of record, Choi (US 2015/0219608) teach an actuating and sensing device, but fails to teach the sensor and the fluid transportation device are disposed on a same surface of the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798